Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has filed Remarks in an AFCP 2.0 filed January 19th, 2022, amending claims 1, 7, 8, 10, 15, and 19, while cancelling claim 17.
Applicant’s arguments with respect to claim(s) 1-6 ,7, 8, 9, 15, 18 and 20, and 19 have been considered but are moot because the claims have been amended and addressed in the Office Action below.
Allowable Subject Matter
Claims 1 to 13, 15, 18 to 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 10 to 13 and 21, the claims were previously allowable in the previous Office Action filed November 22nd, 2021. The amendment for claim 10 has removed “the” from “the magnets” on page 4 line 9; therefore, Examiner again allows the claims as no substantial changes have been made.
Regarding claims 15, 18, 19, and 20, claim 17 was objected to as being dependent on claim 15 in the previous Office Action filed November 22nd, 2021. As the verbiage of claim 17 has been incorporated into claim 15 verbatim, Examiner allows the claim and subsequent dependent claims 18, 19, and 20. 
It should also be noted that claim 19 has been amended but in the context of the specification and claims as a whole, does not substantially change the substance of the limitations.
Regarding claims 1 to 9, Applicant has amended claim 1 to include the limitations and verbiage of claim 10 that rendered claim 10 allowable. Therefore, the incorporation of the language and limitations render claim 1 allowable for the same reasons as set forth in the previous Office Action filed November 22nd, 2021. Subsequent dependent claims 2 to 9 are also allowable. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/ANDREW W CHEUNG/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762